Citation Nr: 1021910	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for squamous cell 
carcinoma of the oropharynx, evaluated as 100 percent 
disabling from February 18, 2003, and as noncompensably 
disabling from December 1, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active service from November 1954 to 
September 1958 and from March 1959 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

This appeal is for a higher initial rating.  As noted above, 
a 100 percent rating has been awarded until November 30, 
2003.  Because 100 percent is the highest rating assignable, 
the Board's decision below addresses the question of 
entitlement to a higher rating after the termination of the 
100 percent.

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected squamous cell 
carcinoma of the oropharynx involves a request for a higher 
rating following the grant of service connection, the Board 
has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for a previously service- connected 
disability). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since December 1, 2003, the Veteran's residuals of squamous 
cell carcinoma of the oropharynx have not been shown to be 
productive of stricture or obstruction of the pharynx or 
nasopharynx, or pathology or paralysis of the soft palate but 
have resulted in an absence of a sense of taste. 




CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, but no 
higher, for the Veteran's service-connected residuals of 
squamous cell carcinoma of the oropharynx from December 1, 
2003, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.31, 
4.97, Diagnostic Codes 6276, 6521, 6819 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in a February 2003 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The February 2008 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the February 2003 letter.

A September 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the September 2008 letter, and opportunity for 
the Veteran to respond, the January 2009 supplemental 
statement of the case reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The claim for an initial compensable rating for squamous cell 
carcinoma of the oropharynx is a downstream issue from the 
grant of service connection.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  38 C.F.R. § 3.159(b)(3) (2009).  
Hence, the duty to assist the Veteran has been satisfied. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the Veteran's April 2007 VA 
examination.  Also of record and considered in connection 
with the appeal are the various written statements provided 
by the Veteran and by the Veteran's representative on his 
behalf.  The Board finds that no additional RO action to 
further develop the record on the claim for an initial 
compensable rating for squamous cell carcinoma of the 
oropharynx is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

The Veteran's disability has been evaluated under hyphenated 
Diagnostic Code 6819.  Diagnostic Code 6819 provides for a 
100 percent rating until 6 months following cessation of 
therapy for a malignant neoplasm of the respiratory system.  
By the February 2008 rating decision the RO granted service 
connection and awarded the 100 percent rating until December 
1, 2003, which was 6 months after the Veteran's last 
radiation treatment.  Consequently, the 100 percent rating 
was properly terminated 6 months after the surgery, and the 
rating thereafter must be based on residual disability.  
Diagnostic Code 6819.  (The Veteran had not been previously 
receiving compensation prior to the February 2008 action, so 
the provisions of 38 C.F.R. § 3.105(e) regarding the process 
to be followed for reduction in compensation did not apply.) 

Private treatment reports from J. Radford, Jr., M.D., of 
Hendersonville Hematology and Oncology, Mission St. Joseph's, 
Pardee Kayden Radiation Oncology Center reveal that the 
Veteran was diagnosed with T2 or T3, N2b, M0 (Stage IV A) 
squamous cell carcinoma of the oropharynx in February 2003.

A January 2004 letter from L. Lamb, M.D. reported that the 
Veteran received radiation treatments for two separate 
carcinomas.  He was treated in 1996 for prostate cancer and 
through April 2003 for a cancer of the right tonsil and base 
of the tongue.  

The Veteran was afforded a VA examination in April 2007. The 
examiner reviewed the Veteran's claims file and reported that 
the Veteran was diagnosed with a T2N2BM0 (squamous cell 
carcinoma) of the right tonsillar pillar and base of the 
tongue.  The examiner noted that the Veteran had no 
recurrence of cancer.  The side effects from his treatment 
were a dry mouth, dental problems (needed 6 teeth pulled) and 
fainting 4 to 5 times during and after treatment.  The 
Veteran was able to swallow without pain but it was not 
comfortable.  He had a poor appetite and was unable to taste 
food.  He had difficulty chewing related to his teeth.  The 
Veteran communicated well by voice.  The base and floor of 
his tongue were soft.  Mucosa was pink and moist without 
lesions.  His tonsils were absent.  His posterior pharynx had 
no drainage, exudates or lesions.  There were no lesions on 
the soft or hard palate.  His true vocal cords were mobile.  
Visible portions of the hypopharnyx and pyriform sinus inlets 
were without lesions.  Eustachian tube orifices were patent.  
Posterior choanae were unobstructed.  The examiner concluded 
that the Veteran had a history of T2N2BM0 of the right 
tonsillar pillar and base of the tongue. 

As noted above, there has been no local recurrence and there 
have been no metastases of the Veteran's squamous cell 
carcinoma of the oropharynx.   Accordingly, his disability is 
to be rated based on residuals.  38 C.F.R. § 4.97, Diagnostic 
Code 6819. 

There is no specific Diagnostic Code for rating postoperative 
residuals of an oropharynx.  Accordingly, the Veteran's 
service-connected disability must be rated by analogy. 

The most analogous throat disability is rated under 
Diagnostic Code 6521, which pertains to pharyngitis.  38 
C.F.R. §4.71a, Diagnostic Code 6521.  Under that diagnostic 
code, a single 50 percent rating is warranted for stricture 
or obstruction of the pharynx or nasopharynx, or; absence of 
the soft palate secondary to trauma, chemical burn, or 
granulomatous disease or paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  38 C.F.R. § 4.97, Diagnostic Code 6521. 

The clinical evidence does not show a suggestion of stricture 
or obstruction of the pharynx or nasopharynx, or pathology or 
paralysis of the soft palate, such as to warrant a 
compensable rating under Diagnostic Code 6521.  While the 
Veteran experienced difficulty swallowing, there was no 
paralysis of the soft palate as the VA examiner indicated 
that the oral mucosa was pink and moist and the soft palate 
was without lesions.

Other diagnostic codes that are remotely relevant include 
Diagnostic Code 6516 for chronic laryngitis, Diagnostic Code 
6518 for total laryngectomy and Diagnostic Code 6520 for 
stenosis of the larynx.  None of these diagnostic codes 
apply, however, as the medical evidence does not show any 
such impairment.

However, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  

As noted above, the April 2007 VA examiner indicated that the 
Veteran had a poor appetite and was unable to taste food.  

Loss of sense of taste is rated under 38 C.F.R. § 4.87a, 
Diagnostic Code 6276. Under Diagnostic Code 6276, a 10 
percent evaluation, the maximum schedular rating, is assigned 
for complete loss of sense of taste.  38 C.F.R. § 4.87a. 

With resolution of reasonable doubt in the Veteran's favor, 
the Board concludes that the Veteran has no useful sense of 
taste.  Accordingly, a 10 percent rating is warranted under 
Diagnostic Code 6276.  As noted above, 10 percent is the 
maximum schedular rating authorized for this disability.

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's residuals of squamous cell carcinoma of the 
oropharynx is appropriately contemplated by the rating 
schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. Thun.  Id.


ORDER

Entitlement to an initial 10 percent rating for residuals of 
squamous cell carcinoma of the oropharynx from December 1, 
2003 is granted, subject to the law and regulations governing 
the award of monetary benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


